                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


BOSTON ALLIANCE OF GAY, LESBIAN,
BISEXUAL AND TRANSGENDER YOUTH
(BAGLY), CALLEN-LORDE COMMUNITY
HEALTH CENTER, CAMPAIGN FOR
SOUTHERN EQUALITY, DARREN
LAZOR, EQUALITY CALIFORNIA,
FENWAY HEALTH, and TRANSGENDER
EMERGENCY FUND OF
MASSACHUSETTS,
                         Plaintiffs,
                    v.                                 Civil Action No. 1:20-cv-11297
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, ALEX
M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health and
Human Services, ROGER SEVERINO, in his
official capacity as Director, Office for Civil
Rights, U.S. Department of Health and Human
Services, SEEMA VERMA, in her official
capacity as Administrator for the Centers for
Medicare and Medicaid Services, U.S.
Department of Health and Human Services,
                         Defendants.

 MOTION FOR LEAVE TO APPEAR PRO HAC VICE FOR MARYANNE I. TOMAZIC

       Pursuant to Rule 83.5.3(c) of the Local Rules of United States District Court for the

District of Massachusetts, Plaintiffs Boston Alliance of Gay, Lesbian, Bisexual and Transgender

Youth, Transgender Emergency Fund of Massachusetts, Callen-Lorde Community Health

Center, Campaign for Southern Equality, Darren Lazor, Equality California, and Fenway Health,

move that attorney Maryanne I. Tomazic be permitted to appear pro hac vice (in association with

the undersigned) to represent them in this matter.
        1.      Maryanne I. Tomazic is a clinical fellow at the Center for Health Law and Policy

Innovation     at    Harvard     Law      School,       1607   Massachusetts       Avenue,   4th Floor

Cambridge, MA 02138. She is a member in good standing of the bar of New York. There are

no disciplinary proceedings pending against Ms. Tomazic in any jurisdiction.

        2.      Maryanne I. Tomazic is familiar with the rules of this court.

        3.      William H. Kettlewell is a member in good standing of the bar of this Court and

will continue to represent Plaintiffs in this action.

        WHEREFORE, Plaintiffs move that this Court admit Maryanne I. Tomazic pro hac vice

for the purpose of representing them in this action.



Dated: August 7, 2020                                    Respectfully submitted,

                                                         /s/ William H. Kettlewell_________
                                                         William H. Kettlewell (BBO# 270320)
                                                         HOGAN LOVELLS US LLP
                                                         125 High Street, Suite 2010
                                                         Boston, MA 02110
                                                         (617) 371-1000
                                                         bill.kettlewell@hoganlovells.com




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be served upon Defendants not so identified along with a copy of the
Complaint which was filed contemporaneously herewith on August 7, 2020.

                                                         /s/ William H. Kettlewell_________
